

116 HR 6444 IH: Stop China-Originated Viral Infectious Diseases Act of 2020
U.S. House of Representatives
2020-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6444IN THE HOUSE OF REPRESENTATIVESApril 3, 2020Mr. Gooden introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Foreign Sovereign Immunities Act to establish an exception to jurisdictional immunity for a foreign state that discharges a biological weapon, and for other purposes.1.Short titleThis Act may be cited as the Stop China-Originated Viral Infectious Diseases Act of 2020 or the Stop COVID Act of 2020. 2.Exception to jurisdictional immunity of a foreign state(a)Exception to jurisdictional immunitySection 1605 of title 28, United States Code, is amended—(1)by redesignating subsections (g) and (h) as subsections (h) and (i), respectively; and (2)by inserting after subsection (f) the following new subsection:(g)A foreign state shall not be immune from the jurisdiction of the courts of the United States in any case where such foreign state is found, whether intentionally or unintentionally, to have discharged a biological weapon, as defined in section 2280(d)(3) of title 18, United States Code, in the United States or such discharge results in the bodily injury of an United States citizen. .(b)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act. 